UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc. (Exact Name of Registrant as Specified in Charter) 411 East Wisconsin Avenue, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jennifer R. Kloehn, Senior Vice President and Treasurer 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2017 Date of Reporting Period: 03/31/2017 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF MARCH 31, 2017 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 89.88% Consumer Discretionary - Automobiles & Components 1.39% 60,000 Dorman Products, Inc. * $ Consumer Discretionary - Durables & Apparel 1.22% 160,000 La-Z-Boy Incorporated 4,320,000 Consumer Discretionary - Hotels, Restaurants & Leisure 0.95% 22,000 Buffalo Wild Wings, Inc. * 3,360,500 - Consumer Discretionary - Retailing 3.44% 35,000 Burlington Stores, Inc. * 3,405,150 132,500 Core-Mark Holding Company, Inc. 4,132,675 64,000 Murphy USA Inc. * 4,698,880 12,236,705 - Consumer Discretionary - Services 3.58% 155,000 Carriage Services, Inc. 4,203,600 255,000 Potbelly Corporation * 3,544,500 365,000 Wendy's Company (The) 4,967,650 12,715,750 - Consumer Staples - Food & Staples Retailing 2.08% 45,000 PriceSmart, Inc. 4,149,000 75,000 United Natural Foods, Inc. * 3,242,250 7,391,250 Consumer Staples - Household & Personal Products 1.49% 95,000 Energizer Holdings, Inc. 5,296,250 Financials - Banks 4.56% 160,894 First Financial Bancorp. 4,416,540 126,000 Glacier Bancorp, Inc. 4,275,180 45,000 IBERIABANK Corporation 3,559,500 167,500 Sterling Bancorp 3,969,750 - 16,220,970 Financials - Diversified 2.69% 135,000 Cohen & Steers, Inc. 5,395,950 53,000 Morningstar, Inc. 4,165,800 - 9,561,750 Financials - Insurance 1.29% 110,000 Brown & Brown, Inc. 4,589,200 - Health Care - Equipment & Services 14.59% 20,000 Entellus Medical, Inc. * 276,000 247,500 K2M Group Holdings, Inc. * 5,076,225 95,000 LivaNova PLC * 4,655,950 77,500 NuVasive, Inc. * 5,787,700 62,500 Omnicell, Inc. * 2,540,625 67,500 STERIS plc 4,688,550 27,000 Teleflex Incorporated 5,230,710 150,000 Varex Imaging Corporation * 5,040,000 80,000 VCA Inc. * 7,320,000 240,000 Vocera Communications, Inc. * 5,959,200 170,000 Wright Medical Group N.V. * 5,290,400 51,865,360 - Health Care - Pharmaceuticals, Biotechnology & Life Sciences 6.48% 39,000 Bio-Techne Corporation 3,964,350 60,000 ICON plc * 4,783,200 105,000 INC Research Holdings, Inc. * 4,814,250 67,500 Prestige Brands Holdings, Inc. * 3,750,300 202,500 VWR Corporation * 5,710,500 23,022,600 - Industrials - Capital Goods 7.23% 114,500 A.O. Smith Corporation 5,857,820 75,000 Beacon Roofing Supply, Inc. * 3,687,000 64,000 HEICO Corporation 5,580,800 45,500 Middleby Corporation (The) * 6,208,475 57,500 Regal-Beloit Corporation 4,349,875 25,683,970 - Industrials - Commercial & Professional Services 5.89% 105,000 ICF International, Inc. * 4,336,500 232,500 Interface, Inc. 4,429,125 105,000 KAR Auction Services, Inc. 4,585,350 35,000 Ritchie Bros. Auctioneers Incorporated 1,151,500 160,000 SP Plus Corporation * 5,400,000 22,000 US Ecology, Inc. 1,030,700 20,933,175 - Industrials - Transportation 4.80% 159,000 Knight Transportation, Inc. 4,984,650 197,500 Marten Transport, Ltd. 4,631,375 137,500 Werner Enterprises, Inc. 3,602,500 80,000 XPO Logistics, Inc. * 3,831,200 - 17,049,725 Information Technology - Hardware & Equipment 2.71% 90,000 Electronics For Imaging, Inc. * 4,394,700 57,500 Zebra Technologies Corporation - Class A * 5,246,875 - 9,641,575 - Information Technology - Semiconductors & Semiconductor Equipment 1.51% 75,000 Cavium, Inc. * 5,374,500 Information Technology - Software & Services 17.29% 170,000 Bottomline Technologies (de), Inc. * 4,020,500 65,000 Cardtronics plc * 3,038,750 90,000 CyberArk Software Ltd. * 4,578,300 190,000 Descartes Systems Group Inc. (The) * 4,351,000 32,500 DST Systems, Inc. 3,981,250 97,500 Envestnet, Inc. * 3,149,250 62,500 Euronet Worldwide, Inc. * 5,345,000 102,000 ExlService Holdings, Inc. * 4,830,720 41,500 Jack Henry & Associates, Inc. 3,863,650 26,000 MercadoLibre, Inc. 5,498,220 122,500 Paylocity Holding Corporation * 4,732,175 145,000 Q2 Holdings, Inc. * 5,053,250 96,500 Veeva Systems Inc. * 4,948,520 142,500 WNS (Holdings) Limited * 4,076,925 61,467,510 - Materials 6.70% 56,000 AptarGroup, Inc. 4,311,440 162,500 GCP Applied Technologies Inc. * 5,305,625 135,000 PolyOne Corporation 4,602,150 95,000 RPM International, Inc. 5,227,850 55,000 Sensient Technologies Corporation 4,359,300 23,806,365 - TOTAL COMMON STOCKS 319,464,955 (cost $221,586,797) SHORT -TERM INVESTMENTS 10.06% Commercial Paper - 9.46% $ 1,000,000 B.A.T. International Finance p.l.c. 04/03/17, 1.13% 1,000,000 2,000,000 B.A.T. International Finance p.l.c. 04/05/17, 1.17% 1,999,870 2,025,000 Bell Canada 04/10/17, 1.02% 2,024,598 1,000,000 Bemis Company, Inc. 04/11/17, 1.15% 999,744 1,000,000 Campbell Soup Company 04/06/17, 0.95% 999,921 1,000,000 Clorox Company (The) 04/07/17, 0.90% 999,900 1,025,000 Clorox Company (The) 04/21/17, 1.08% 1,024,447 1,000,000 Clorox Company (The) 05/05/17, 1.13% 998,996 750,000 E.I. du Pont de Nemours and Company 04/12/17, 1.15% 749,784 900,000 Ford Motor Credit Company LLC 05/15/17, 1.15% 898,793 1,000,000 General Mills, Inc. 04/05/17, 1.00% 999,944 1,000,000 General Mills, Inc. 04/05/17, 1.05% 999,942 1,100,000 General Mills, Inc. 04/11/17, 1.05% 1,099,743 1,300,000 Georgia-Pacific LLC 04/17/17, 1.03% 1,299,479 1,750,000 Harley-Davidson Financial Services, Inc. 04/20/17, 0.99% 1,749,182 1,425,000 Harley-Davidson Financial Services, Inc. 04/21/17, 1.10% 1,424,216 2,125,000 Hitachi Capital America Corp. 04/10/17, 1.32% 2,124,455 1,000,000 Hyundai Capital America, Inc. 04/04/17, 1.05% 999,971 1,000,000 Hyundai Capital America, Inc. 04/06/17, 1.08% 999,910 1,000,000 Marriott International, Inc. 05/02/17, 1.14% 999,082 900,000 Medtronic Global Holdings S.C.A. 04/19/17, 1.14% 899,544 2,000,000 Nissan Motor Acceptance Corporation 04/28/17, 1.04% 1,998,556 1,675,000 Parker-Hannifin Corporation 04/13/17, 1.00% 1,674,535 1,650,000 Parker-Hannifin Corporation 05/02/17, 1.18% 1,648,432 1,725,000 Ryder System, Inc. 04/03/17, 0.95% 1,725,000 1,275,000 WEC Energy Group, Inc. 04/10/17, 1.25% 1,274,690 33,612,734 Variable Rate Security - 0.60% 2,132,440 Morgan Stanley Liquidity Funds Government Portfolio 2,132,440 (Institutional Class), 0.61% TOTAL SHORT-TERM INVESTMENTS 35,745,174 (cost $35,745,172) TOTAL SECURITY HOLDINGS (cost $257,331,969) - 99.94% 355,210,129 OTHER ASSETS, NET OF LIABILITIES - 0.06% 210,173 - TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $355,420,302 * Non-income producing. As of March 31, 2017, investment cost for federal tax purposes was $257,331,969 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (4,738,470 ) Net unrealized appreciation $ 97,878,158 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2017 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities - Level 1 - Common Stocks(1) $ Variable Rate Security 2,132,440 Level 2 - Commercial Paper 33,612,732 Level 3 - None - - - Total $355,210,127 (1) See Schedule above for further detail by industry. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: May 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: May 25, 2017 By: /s/ Jennifer R. Kloehn Name: Jennifer R. Kloehn Title: Principal Financial Officer Date: May 25, 2017
